DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW RESTRICTION REQUIREMENT
	The restriction requirement mailed on Feb. 1, 2022, is rescinded and is replaced with this new restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 3, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the baseline condition comprises 5% CO2 in air, and a 14-hour light:10 dark cycle with a zenith at noontime, classified in A01H 1/10, for example.  Note: linking claims: 1, 2, 7, and 34 will also be examined in this group.

II. Claim 4, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the baseline condition comprises light intensity ascending to a zenith with maxiumum photosynthetically active radiation (PAR) of about 2000 mol photons per square meter per second, and descending until dark, delivered in a sinusoidal form, classified in C12N 1/36, for example. Note: linking claims: 1, 2, 7, and 34 will also be examined in this group.

Inventions I and II are linked by claim 7

III. Claim 9, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises increased salt conditions comprising culturing the genetically diverse algae strain(s) in culture media comprising more than 0.2 M sodium chloride, classified in C12N 5/0025, for example. Note: linking claims: 1, 2, and 34 will also be examined in this group.

Inventions I-III are linked by claim 34

IV. Claim 5, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises reduced carbon dioxide atmospheric conditions comprising an atmosphere of less than 0.04% Co2, classified in C12N 1/12, for example. Note: linking claims: 1 and 2 will also be examined in this group.

V. Claim 6, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises reduced light stress conditions comprising cycles of 1-3 days of baseline light followed by 1-3 days of very low light, classified in C12N 1/125, for example. Note: linking claims: 1 and 2 will also be examined in this group.

VI. Claim 10, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises increased temperatures comprising culturing the genetically diverse strain(s) at more than 40 oC, classified in C12N 15/01, for example. Note: linking claims: 1 and 2 will also be examined in this group.

VII. Claim 11, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises decreased temperatures comprising culturing the genetically diverse strain(s) at less than 15 oC, classified in C12N 15/01, for example. Note: linking claims: 1 and 2 will also be examined in this group.

VIII. Claim 12, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises increased temperatures comprising culturing the genetically diverse strain(s) at fluctuating temperatures between 12 and 40 oC, classified in C12N 15/01, for example. Note: linking claims: 1 and 2 will also be examined in this group.

IX. Claim 13, drawn to a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises culturing the genetically diverse strain(s) in culture media comprising less than 0.2 mM nitrate, classified in C12N 1/36, for example. Note: linking claims: 1 and 2 will also be examined in this group.

X. Claim 14, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises increased temperatures comprising culturing the genetically diverse strain(s) in culture media comprising less than 1 mM phosphate, classified in C12N 1/36, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XI. Claim 15, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein one of the selection conditions comprises increased temperatures comprising culturing the genetically diverse strain(s) in culture media comprising more than 2 mM phosphate, classified in C12N 1/36, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XII. Claims 16 and 17, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein at least one of the phenotypically-diverse algae strains is a species of Protococcus, Ulva, Codium, Enteromorpha, Neochlorosis and/or Chlamydomonas, A01H 1/12, for example.  NOTE: If this group is elected there is an additional election of species for the type of algae, see election of species requirement, below. Note: linking claims: 1 and 2 will also be examined in this group.

XIII. Claim 18, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein measuring the photosynthetic efficiency and/or productivity of the environmentally competitive algae strain(s) comprises measuring the number of daily dilutions needed to maintain the turbidity or chlorophyll content of the culture at a constant level, classified in A01H 1/102, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XIV. Claim 19, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein measuring the photosynthetic efficiency and/or productivity of the environmentally competitive algae strain(s) comprises measuring the ash free dry weight (AFDW) of the strain(s) of the environmentally competitive algae population, classified in A01H 1/04, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XV. Claims 20 and 21, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the method further comprises isolating an environmentally competitive algae strain or a mixture and sequencing one or more segments of genomic DNA, cDNA, or RNA of the strain or mixture, classified in C12Q 2600/156, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XVI. Claim 22, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the method further comprises identifying one or more genomic locus that is correlated with hybrid vigor under the selection conditions in the environmentally competitive strain or mixture, classified in C12Q 1/6895, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XVII. Claims 23 and 24, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the method further comprises pooling zygospores from one or more of the genetically diverse algae strain(s) or from a mixture of the genetically diverse algae strains, and hatching spores therefrom to generate a second genetically-diverse strain population, classified in C12N 15/02, for example. Note: linking claims: 1 and 2 will also be examined in this group.

XVIII. Claim 25, a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the phenotypically-diverse algae strains are sexually reproductive strains, classified in A01H 1/10, for example. Note: linking claims: 1 and 2 will also be examined in this group.

Inventions I-XVIII are linked by claims 1 and 2

XIX. Claims 28, drawn to an environmentally competitive algae strain produced by a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the strain comprises at least one genomic locus that provides environmental competitiveness over a wild-type algae or over a parental algae strain of the environmentally competitive algae strain; and including wherein there is at least one mutation in the at least one locus, classified in C12N 1/125, for example. Note: linking claims: 26, 27, and 31 will also be examined in this group.

XX. Claim 29, drawn to an environmentally competitive algae strain produced by a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the strain comprises at least one genomic locus that provides environmental competitiveness over a wild-type algae or over a parental algae strain of the environmentally competitive algae strain; and including wherein the competitiveness comprises enhanced growth under one of the conditions recited in claim 29, classified in C12R 2001/89, for example.  NOTE: if this group is elected there is an additional election of species from the conditions recited in claim 29, see election of species requirement, below. Note: linking claims: 26, 27, and 31 will also be examined in this group.

XXI. Claim 30, drawn to an environmentally competitive algae strain produced by a method comprising crossing phenotypically-diverse algae strains to generate two or more genetically diverse algae strain, culturing at least one of the genetically diverse algae strains under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of the cultured strain(s), and isolating one or more environmentally competitive algae strain(s) or a mixture of strains that exhibit hybrid vigor under selection conditions compared to at least one of the original phenotypically-diverse strain(s) grown under baseline conditions; including wherein the strain comprises at least one genomic locus that provides environmental competitiveness over a wild-type algae or over a parental algae strain of the environmentally competitive algae strain; and including wherein the competitiveness comprises at least 5% enhanced growth compared to the wild-type or parental algae strain during culture for 1 to 30 days, classified in A01H 13/00, for example. Note: linking claims: 26, 27, and 31 will also be examined in this group.

Inventions XIX-XXI are linked by claims 26, 27, and 31

XXII. Claims 32 and 33, drawn to a genomic locus that confers environmental competitiveness to an algae strain, wherein the competitiveness comprises enhanced growth under one of the conditions recited in claim 32, classified in C07K 14/405, for example.  NOTE: if this group is elected there is an additional election of species from the conditions recited in claim 32, see election of species requirement, below.

Linking Claims and Potential for Rejoinder
Claims 1 and 2 link inventions I-XVIII, claims 1, 2, and 34 link inventions I-III, and claims 1, 2, 7, and 34 link inventions I and III. Claims 26, 27, and 31 link inventions XIX-XXI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of any of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Inventions I-XVIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The only overlapping scope is what is contained in the linking claims.

Inventions I-XVIII and XIX-XXI are related as processes of making and products made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the algae strains of inventions XIX-XXI can be made by any one of inventions I-XVIII; and also, the algae strains are indistinguishable from environmentally competitive algae strains that naturally occur or that are made by processes involving chemical mutagenesis or radiation-induced mutagenesis.

Inventions XXII and I-XVIII are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the genomic locus of invention XXII is neither made by nor used in the methods of inventions I-XVIII.
 
Inventions XIX - XXI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a material different design, function, and effect; for example, the claimed algae strains could either have mutations, or they could be selected for competitiveness in different particular growth conditions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The only overlapping subject matter is covered by the linking claims.

Inventions XIX-XXI and XXII are related as combinations and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the algae strains of inventions XIX-XXI could be the result of any locus or any number of loci with or without the contribution of epigenetic influences to result in an environmentally competitive algal strain.  The subcombination has separate utility such as for use as a molecular marker or probe to identify a particular QTL.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: 
For the invention of Group XXII – the species are the different types of algae recited in claim 16. 
For the invention of Group XX – the species are the different culture/growth conditions recited in claim 29. 
For the invention of Group XXII – the species are the different culture/growth conditions recited in claim 32. 
The species are independent or distinct because the different types of algae are unique and have acquired different designations within taxonomy. The different culture/growth conditions are unique and require different equipment and/or different culture media. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the linking claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a reference that teaches on of the species of algae would not apply to the other species of algae, and a reference that addresses the temperature for culturing algae would not necessarily address the pH, the different nutrients, the light conditions, and/or the atmospheric composition.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662